DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 7, 11 and 17 are canceled.
Claims 1-6, 8-10, 12-16 and 18-20 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims1-6, 8-9 15-16 and 18, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 This part of the eligibility analysis evaluates whether the claim falls within any statutory category MPEP 2106.03. 
Step 2A Prong One This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim.
Step 2A Prong 2 This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating 
Step 2B This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.

Claims 1-6, 8-9 15-16 and 18, 20 fall within one of the statutory categories.
Claims 1-6, 8-9 15-16 recites at least one step or act including determining time information to be coded or determining information of a time scale , thus, the claim is to a process, which is one of the statutory categories of invention
Claims 18, 20 recites a processor and computer-readable storage medium, which is a mechanical and/or electrical device such as a general purpose computer. Thus, the claim is to a manufacture or a machine, which are statutory categories of invention.

Independent Claim(s) 1 (Step 2A Prong One ) recite(s) “determining time information to be coded”, “coding the time information to be coded to a first integer with a specified number of bits under a first time scale”, “coding the first integer to a second integer with a specified number of bits under a second time scale according to the information of the second time scale, the second integer being as a coded value under the second time scale for the time information to be 
The limitations “determining time information to be coded”, “coding the time information to be coded to a first integer with a specified number of bits under a first time scale”, “coding the first integer to a second integer with a specified number of bits under a second time scale according to the information of the second time scale, the second integer being as a coded value under the second time scale for the time information to be coded” falls within the “Mental Process’ grouping.
	The human mind can reasonably determine time information(a date/time) should be coded, code the time information into a first integer  using bits and a first time scale , and code the first integer into a second integer using bits and a second time scale. 
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and paper including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.


under a second time scale according to the information of the second time scale, compri
ses “shifting the first integer to the left by one bit, to obtain the shifted first integer T'c: 
calculating DetaT according to DetaT = 1<< (m- — N), wherein, N is the information for t
he second time” and 
“calculating MTc as the second integer according to MTc = (T'c >> (m—N)) << (m-
N) + DetaT - 1, wherein m is the specified number of bits” recites a mathematical 
calculation fall within the “Mathematical Concept” grouping.

The grouping “mathematical concept” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea. Thus, the limitation falls into the “Mathematical Concept “grouping of abstract ideas.
                                                                                                                                                                                                                     
The limitations of the claim 1 fall within “Mental Process” grouping and the “Mathematical Concept” grouping.  
Independent claim 1 (Step 2A Prong 2)
(a) Regarding claim 1, there are no additional elements recited in the claim beyond the judicial exception.
the judicial exception is not integrated into a practical application because there are no additional limitations. 
(b) Claim 1 does/do not include additional elements to be evaluated.

Accordingly the claim recites an abstract idea.
Regarding independent claim 1 (Step 2B), there are no additional limitations. 
Taken in consideration individually and in combination, the claim does not include 
additional elements that amount more than the judicial exception.
  Accordingly, the claim recites an abstract idea.

Independent claim 15 (Step 2A Prong One ) recites determining the coded value with the specified number of bits to be decoded”, determine information of the time scale corresponding to the coded value to be decoded”, “according to the information of the time scale corresponding to the coded value to be decoded, and the specified number of bits, decoding the coded value to be decoded to corresponding time information, wherein determining the information of the time scale corresponding to the coded value to be decoded comprises: determining the parity of the coded values to be decoded,   when determining the coded value with the specified number of bits is odd, calculating Mid by Mid = (MTc- 1) ^ (MTc+1), wherein, MTc is the coded value with the specified number of bits;
for Mid, under the situation that initializing N = 0 and the value of variable i being in the range of [1, N], performing the following cycle operation until the value of variable I decreases from N to 1, and in of the situation that i = 1, after calculating the corresponding val
wherein the cycle operation comprises:
obtaining the high position of Mid by the mask (…), determining if MidO is 0; if MidO is not 0 at this time, Mid= Mid0, and N stays the same, and then performing the next cycle:
 if the Mid0 is 0, then calculating Mid = Mid&(…), N=… through the mask, then performing the next cycle.
The limitations:
determining the coded value with the specified number of bits to be decoded”, determine information of the time scale corresponding to the coded value to be decoded”, “according to the information of the time scale corresponding to the coded value to be decoded, and the specified number of bits, decoding the coded value to be decoded to corresponding time information, wherein determining the information of the time scale corresponding to the coded value to be decoded comprises: determining the parity of the coded values to be decoded
 fall within the “Mental Process” grouping.

The human mind can reasonably determine with the help of a pen and pencil or other device such as a computer determine a coded value by using a specified number 
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping. 
 														The limitations:  when determining the coded value with the specified number of bits is odd, calculating Mid by Mid = (MTc- 1) ^ (MTc+1), wherein, MTc is the coded value with the specified number of bits;
for Mid, under the situation that initializing N = 0 and the value of variable i being in the range of [1, N], performing the following cycle operation until the value of variable I decreases from N to 1, and in of the situation that i = 1, after calculating the corresponding value of N as the coded value with the specified number of bits corresponding to the information of the time scale, the cycle operation ends;
wherein the cycle operation comprises:
obtaining the high position of Mid by the mask (…), determining if MidO is 0; if MidO is not 0 at this time, Mid= Mid0, and N stays the same, and then performing the next cycle:

 fall within the “Mathematical Concept” grouping.

The grouping “mathematical concept” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea. Thus, the limitation falls into the “Mathematical Concept “grouping of abstract ideas.
                                                                                                                                                                                                                     
The limitations of the claim 15 fall within “Mental Process” grouping and the “Mathematical Concept” grouping.  
Independent claim 15 (Step 2A Prong 2)
(a) Regarding claim 15, there are no additional elements recited in the claim beyond the judicial exception.
The judicial exception is not integrated into a practical application because there are no additional limitations. 
(b) Claim 15 does/do not include additional elements to be evaluated.

Independent claim 15 (Step 2B)
Regarding independent claim 15, there are no additional limitations.
Taken in consideration individually and in combination, the claim does not include 

Accordingly, the claim recites an abstract idea.

Independent claim 18 (Step 2A Prong One ) recites a processor;  a computer-eadable storage medium comprising instructions that when executed by the processor cause: a time information determining unit to be configured for determining a time information to be coded; a coding unit to be configured for coding the first integer to a second integer with a specified number of bits under a second time scale according to the information of the second time scale, the second integer being as a coded value under the second time scale for the time information to be coded,  wherein coding the first integer to a second integer with a specified number of
 bits under a second time scale according to the information of the second time scale, 
comprises: shifting the first integer to the left by one bit, to obtain the shifted first integer T'c: calculating DetaT according to DetaT = 1<< (m-1 -N), wherein, N is the information for the second time; calculating MTc as the second
 integer according to MTc = (T'c >> (m—N)) << (m-N) + DetaT - 1, wherein m is the specified number of bits.
The limitations:
a time information determining unit to be configured for determining a time information to be coded; a coding unit to be configured for coding the first integer to 
falls within the “Mental Process” grouping.

The human mind can reasonably determine time information(a date/time) should be coded, code the time information into a first integer  using bits and a first time scale , and code the first integer into a second integer using bits and a second time scale. The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.

The limitations: 
wherein coding the first integer to a second integer with a specified number of
 bits under a second time scale according to the information of the second time scale, 
comprises: shifting the first integer to the left by one bit, to obtain the shifted first integer T'c: calculating DetaT according to DetaT = 1<< (m-1 -N), wherein, N is the information for the second time; calculating MTc as the second


fall within the “Mathematical Concept” grouping.

The grouping “mathematical concept” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea. Thus, the limitation falls into the “Mathematical Concept “grouping of abstract ideas.
                                                                                                                                                                                                                     
The limitations of the claim 18 fall within “Mental Process” grouping and the “Mathematical Concept” grouping.  
Independent claim 18 (Step 2A Prong 2)
(a) Regarding claim 18, the additional elements are processor; and a computer-readable storage medium comprising instructions that when executed by the processor. 
(b) Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.


Independent claim 18 (Step 2B)
Independent claim, 18 recites the additional elements of a processor; and a computer-readable storage medium comprising instructions that when executed by the processor. 
Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.


Independent claim 20 (Step 2A Prong One) recites  a processor; and a computer-readable storage medium comprising instructions that when executed by the processor cause: a coded value determining unit to be configured for determining the coded value with the specified number of bits to be decoded; time scale determining unit to be configured for determine the information of the time scale corresponding to the coded value to be decoded; decoding implementation unit to be configured for decoding the coded value to be decoded into the corresponding time information according to the 
value to be decoded comprises: determining the parity of the coded values to be
 decoded; when determining the coded value with the specified number of bits is odd, 
calculating Mid by Mid = (MTc-1) ^ (MTc+1), wherein, MTc is the coded value with the specified number of bits; for Mid,
 under the situation that initializing N = 0 and the value of variable i being in the range of [1, N], performing the following cycle operation until the value of variable I decreases
 from N to 1, and in of the situation that i = 1, after calculating the corresponding value 
of N as the coded value with the specified number of bits corresponding to the information of the time scale, the cycle operation ends; wherein the cycle operation comprises:
 obtaining the high position of Mid by the mask (…-1), determining if Mid0O is 0; if MidO is not 0 at this time, Mid= Mid0, and N stays the
 same, and then performing  the next cycle; if the Mid0 is 0, then calculating Mid = Mid&(…), N=… through the mask, then performing the next cycle.
The limitations:

falls within the “Mental Process” grouping.

The human mind can reasonably determine with the help of a pen and pencil or other device such as a computer determine a coded value by using a specified number of bits to reverse the coded value. Implementing this in a computer or software does not preclude the limitation of the claim as reciting an abstract idea.
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.

The limitations:

coded value to be decoded comprises: determining the parity of the coded values to be
 decoded; when determining the coded value with the specified number of bits is odd, 
calculating Mid by Mid = (MTc-1) ^ (MTc+1), wherein, MTc is the coded value with the specified number of bits; for Mid,
 under the situation that initializing N = 0 and the value of variable i being in the range of [1, N], performing the following cycle operation until the value of variable I decreases
 from N to 1, and in of the situation that i = 1, after calculating the corresponding value 
of N as the coded value with the specified number of bits corresponding to the information of the time scale, the cycle operation ends; wherein the cycle operation comprises:
 obtaining the high position of Mid by the mask (…-1), determining if Mid0O is 0; if MidO is not 0 at this time, Mid= Mid0, and N stays the
 same, and then performing the next cycle; if the Mid0 is 0, then calculating Mid = Mid&(…), N=… through the mask, then performing the next cycle.

fall within the “Mathematical Concept” grouping.


                                                                                                                                                                                                                     
The limitations of the claim 20 fall within “Mental Process” grouping and the “Mathematical Concept” grouping.  
Independent claim 20 (Step 2A Prong 2)
(a) Regarding claim 20, the additional elements are processor; and a computer-readable storage medium comprising instructions that when executed by the processor .
(b) Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.
Independent claim 20(Step 2B)
Independent claim, 20 recites the additional elements of a processor; and a computer-readable storage medium comprising instructions that when executed by the processor. 
Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.



Claim 2 recite the additional elements of  The method in claim 1, wherein the first time scale is a minimum time scale of the plurality of time scales determined according to the maximum binary bits that a calculation device is able to process in one calculation.
The human mind can reasonably determine the maximum binary bits that a calculation device is able to process. 
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.

The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of wherein the first time scale is a minimum time scale of the plurality of time scales determined according to the maximum binary bits that a calculation device is able to process in one calculation . The human mind can reasonably, with the aid of a device such as computer , pen and paper 
The claim does not include additional elements that amount to significantly more than the judicial exception. The additional element is wherein the first time scale is a minimum time scale of the plurality of time scales determined according to the maximum binary bits that a calculation device is able to process in one calculation. With the aid of a device such as pen, paper, computer.  Implementing this with the use of a device does not preclude the limitations of the claim as reciting an abstract idea. Implementing this in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.

Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Claims 3 recite the additional elements of  The method in claim 1, wherein the information of the second time scale comprises at least one of the following: default time scale information; the information of the second time scale input by a user.
The human mind can reasonably decide a default time scale information  to use when coding.
 under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of wherein the information of the second time scale comprises at least one of the following: default time scale information; the information of the second time scale input by a user. The human mind can reasonably, with the aid of a device such as computer, pen and paper decide a default time scale information to use when coding.  
The claim does not include additional elements that amount to significantly more than the judicial exception. The additional element is wherein the information of the second time scale comprises at least one of the following: default time scale information; the information of the second time scale input by a user.    Implementing this with the use of a device does not preclude the limitations of the claim as reciting an abstract idea. Implementing this in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.



Claims 4 recite the additional elements of  The method in claim 1, wherein coding the time information to be coded to a first integer with the specified number of bits under a first time scale, comprises: coding the time information to be encoded to the first integer with the specified number of bits under the first time scale according to a first predetermined coding rule; wherein the predetermined coding rule comprises: making the coded values corresponding to the different time segments included in the time information to be coded commonly occupy 46 bits, the different time segments comprise month, date, hour, minute, second, millisecond, and microsecond.
The human mind can reasonably have a predetermined coding rule and the human mind can reasonably make the coded values to be coded 46 bits. 
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of wherein coding the time information to 
The claim does not include additional elements that amount to significantly more than the judicial exception. The additional element is wherein coding the time information to be coded to a first integer with the specified number of bits under a first time scale, comprises: coding the time information to be encoded to the first integer with the specified number of bits under the first time scale according to a first predetermined coding rule; wherein the predetermined coding rule comprises: making the coded values corresponding to the different time segments included in the time information to be coded commonly occupy 46 bits, the different time segments comprise month, date, hour, minute, second, millisecond, and microsecond.     Implementing this with the use of a device does not preclude the limitations of the claim as reciting an abstract idea. Implementing this in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.

Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Claims 5 recite the additional elements of The method in claim 4, wherein the predetermined coding rule further comprises: coding the time information which comprises the segment of month to a 4-bit binary number; coding the time information which comprises the segment of date to a 5-bit binary number; coding the time information which comprises the segment of hour to a 5-bit binary number; coding the time information which comprises the segment of minute to a 6-bit binary number; coding the time information which comprises the segment of second to a 6-bit binary number; coding the time information which comprises the segment of millisecond to a 10-bit binary number; coding the time information which comprises the segment of microsecond to a 10-bit binary number.
The human mind can reasonably have a predetermined coding rule and the human mind can reasonably code time information to various bit binary numbers. 
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest 
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of wherein the predetermined coding rule further comprises: coding the time information which comprises the segment of month to a 4-bit binary number; coding the time information which comprises the segment of date to a 5-bit binary number; coding the time information which comprises the segment of hour to a 5-bit binary number; coding the time information which comprises the segment of minute to a 6-bit binary number; coding the time information which comprises the segment of second to a 6-bit binary number; coding the time information which comprises the segment of millisecond to a 10-bit binary number; coding the time information which comprises the segment of microsecond to a 10-bit binary number.
The human mind can reasonably, with the aid of a device such as computer, pen and paper code time information to various bit binary numbers.  
The claim does not include additional elements that amount to significantly more than the judicial exception. The additional element is wherein the predetermined coding rule further comprises: coding the time information which comprises the segment of month to a 4-bit binary number; coding the time information which comprises the segment of date to a 5-bit binary number; coding the time information which comprises the segment of hour to a 5-bit binary number; coding the time information which comprises the segment of minute to a 6-bit binary number; coding the time information 

Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Claims 6 recite the additional elements of 6 The method in claim 5, wherein the predetermined coding rule further comprises: coding the time information which comprises the segment of year to a (m-46)-bit binary number, wherein m is the specified number of bits; a first bit of the (m-46) binary number is the signed bit; when the time information to be coded represents the time BC, the number in the signed bit is 1, representing a minus value; when the number in the signed bit is 1, every information of the time segment included in the time information to be coded is coded by a complement representation.

The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of wherein the predetermined coding rule further comprises: coding the time information which comprises the segment of year to a (m-46)-bit binary number, wherein m is the specified number of bits; a first bit of the (m-46) binary number is the signed bit; when the time information to be coded represents the time BC, the number in the signed bit is 1, representing a minus value; when the number in the signed bit is 1, every information of the time segment included in the time information to be coded is coded by a complement representation.
The human mind can reasonably, with the aid of a device such as computer, pen and paper have a predetermined coding rule and code time information to various bit binary numbers. 
The claim does not include additional elements that amount to significantly more than the judicial exception. The additional element is wherein the predetermined coding rule further comprises: coding the time information which comprises the segment of 

Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Claims 8 recite the additional elements of  The method of clam 1,wherein after coding the first integer to a second integer with a specified number of bits under a second time scale according to the information of the second time scale, the second integer being as a coded value under the second time scale for the time information to be coded, further comprises: storing the second integer locally; or sending the second integer to a data store to save in the data store.

The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of wherein after coding the first integer to a second integer with a specified number of bits under a second time scale according to the information of the second time scale, the second integer being as a coded value under the second time scale for the time information to be coded, further comprises: storing the second integer locally; or sending the second integer to a data store to save in the data store.
The human mind can reasonably, with the aid of a device such as computer, pen and paper store the information on the paper or computer. Implementing this in a computer or software does not preclude the limitation of the claim, as one of reciting an abstract idea.
The claim does not include additional elements that amount to significantly more than the judicial exception. The additional element of  wherein after coding the first 
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Claims 9 recite the additional elements of The method of clam 1, wherein coding the first integer to a second integer with a specified number of bits under a second time scale according to the information of the second time scale, further comprises: according to the specified information of a plurality of second time scales, coding the first integer to the second integer with the specified number of bits under the second time scale.
The human mind can reasonably code an integer to another integer with a specified number of bits under as timescale.
 under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.

The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of wherein coding the first integer to a second integer with a specified number of bits under a second time scale according to the information of the second time scale, further comprises: according to the specified information of a plurality of second time scales, coding the first integer to the second integer with the specified number of bits under the second time scale.
The human mind can reasonably, with the aid of a device such as computer, pen and paper code an integer to another integer with a specified number of bits under as timescale. Implementing this in a computer or software does not preclude the limitation of the claim, as one of reciting an abstract idea.
The claim does not include additional elements that amount to significantly more than the judicial exception. The additional element of  wherein coding the first integer to a second integer with a specified number of bits under a second time scale according to the information of the second time scale, further comprises: according to the specified information of a plurality of second time scales, coding the first integer to the second integer with the specified number of bits under the second time scale. Implementing this 
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Claims 16 recite the additional elements of The method of clam 15, comprising: saving, displaying or outputting the time information.
The human mind can reasonably save or display the information such as on the paper or computer. Implementing this in a computer or software does not preclude the limitation of the claim, as one of reciting an abstract idea.
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of saving, displaying or outputting the time information.
 Implementing this in a computer or software does not preclude the limitation of the claim, as one of reciting an abstract idea.
The claim does not include additional elements that amount to significantly more than the judicial exception. The additional element of saving, displaying or outputting the time information.  Implementing this with the use of a device does not preclude the limitations of the claim as reciting an abstract idea. Implementing this in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.

Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Allowable Subject Matter
Claims 10, 12-14, 19 are allowed.
Response to Arguments

Applicant's arguments filed October 4, 2021 have been fully considered.

Applicant’s arguments and claim amendments, see page 11-12, filed October 4, 2021, with respect to the rejection(s) of claim(s) 5-6, 10-17, 19 under 35 USC 112 for 
Applicant’s arguments with respect to the rejection of claims 1-4, 8-10, 15-16, 18-20 under 35 USC 102(a)(2) as being anticipated by U.S. 2006/0074971 issued to Damon N. Groenveld are fully considered and persuasive. Therefore the rejection is withdrawn. 
Based on the non-response to the interpretation of the claims under 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph in the Office Action dated July7, 2021, Applicant has agreed to the claim interpretation.

Upon further consideration, a new ground(s) of rejection is made. See above.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675. The examiner can normally be reached Monday 8am-4:00pm,T,TH 8-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.F.R/           Examiner, Art Unit 2167                                                                                                                                                                                             	January 14, 2022

/ROBERT W BEAUSOLIEL JR/           Supervisory Patent Examiner, Art Unit 2167